DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 12/18/2020 have been accepted by the examiner.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 12/18/2020.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 6, recites the limitation " generating a comparison result signal indicating a range of a difference between an output delay and the reference delay based on an alternating sequence signal and a reference signal; and determining whether a value indicated by a comparison result signal is a predetermined value, so as to adjust the reading speed of the memory system based on a determination result" In lines 7-12.  There is insufficient antecedent basis for these highlighted limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 7-13 & 24-25 are rejected because of their dependency to the rejected base claim 1.
Regarding claim 14, recites the limitation " high levels and low levels appear alternately associated with the output delay and a reference signal, and to generate a comparison result signal indicating a range of a difference between the output delay and the reference delay based on an alternating sequence signal and the reference signal; and a delay control signal generating circuit, configured to generate a delay control signal used for adjusting an output delay of the memory system based on a comparison result signal, and wherein the memory receives a delay control signal" In lines 7-14.  There is insufficient antecedent basis for these highlighted limitation in the claim. Please make any required analogous changes in the dependent claims. Claims 15-19 & 22-23 are rejected because of their dependency to the rejected base claim 14.
Regarding claim 20, recites the limitation” comprising: connecting the memory system to a comparison circuit”, it is unclear how the connection between the memory system and the comparison circuit is being made? Is this a physical connection being made between the memory system and the comparison circuit? 
Furthermore, recites the limitation” and generates a comparison result signal indicating a range of a difference between an output delay and the reference delay based on an alternating sequence signal and a reference signal “In lines 8-11. There is insufficient antecedent basis for these highlighted limitation in the claim. Please make any required analogous changes in the dependent claims. Claim 21 is rejected because of their dependency to the rejected base claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsui et al (US20030026162 FIG 6 & 10-11 discloses base clock signal, internal reception clock, phase difference between base clock and internal reception clock, and phase adjustment feed into DLL circuit 202).
Kim et al (US20080080263; FIG 2-3B discloses phase difference between system clock and delay clock signal and comprising reference signal)
Yoshizawa et al (US8149033 FIG 1 & 6-7; Claim 1 discloses having DLL circuit that adds a delay amount to a phase of a reference signal). 
Kawal et al (US2010299644 FIG 4; [0045]; discloses DLL circuit 31 generating delay signals). 
Baek et al (US20170062050 FIG 1; claim 6; discloses reference code, and delay input signal by adjusting delay time and output the delay input as an output signal).








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827